                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        CONTINENTAL AUTOMOTIVE                           Case No.19-cv-02520-LHK
Northern District of California
 United States District Court




                                            SYSTEMS, INC.,
                                  13                                                         ORDER GRANTING IN PART AND
                                                         Plaintiff,                          DENYING IN PART PLAINTIFF’S
                                  14                                                         ADMINISTRATIVE MOTION TO FILE
                                                   v.                                        UNDER SEAL
                                  15
                                            AVANCI, LLC, et al.,                             Re: Dkt. No. 156
                                  16
                                                          Defendants.
                                  17

                                  18            On July 31, 2019, a subset of the defendants in this case (the “Moving Defendants”) filed a
                                  19   motion to transfer the case to the Northern District of Texas pursuant to 28 U.S.C. § 1404(a). ECF
                                  20   No. 110. Plaintiff Continental Automotive Systems, Inc. (“Plaintiff”) filed its Opposition to the
                                  21   motion to transfer venue (“Opposition”) on August 28, 2019. ECF No. 157. Before the Court is
                                  22   Plaintiff’s administrative motion to seal portions of the Opposition and certain materials attached
                                  23   thereto. ECF No. 156. Having reviewed Plaintiff’s submissions and the applicable sealing law,
                                  24   the Court GRANTS in part and DENIES in part the administrative motion to seal.
                                  25   I.       LEGAL STANDARD
                                  26            “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  27                                                     1
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                   2   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   3   U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this is a “common law right,”

                                   4   United States v. Doe, 870 F.3d 991, 996 (9th Cir. 2017), reflecting the American judicial system’s

                                   5   longstanding commitment to “the open courtroom,” Oliner v. Kontrabecki, 745 F.3d 1024, 1025

                                   6   (9th Cir. 2014). The public policy favoring public access to judicial proceedings applies equally

                                   7   to court records because “court records often provide important, sometimes the only, bases or

                                   8   explanations for a court’s decision.” Id. Accordingly, when considering a sealing request, “a

                                   9   strong presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  10          To be precise, the strong presumption of access to judicial records applies fully to filings

                                  11   that are “more than tangentially related to the underlying cause of action.” Ctr. for Auto Safety v.

                                  12   Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). That presumption can only be overcome by a
Northern District of California
 United States District Court




                                  13   showing of “compelling reasons” that “outweigh the general history of access and the public

                                  14   policies favoring disclosure.” Kamakana, 447 F.3d at 1178 (internal quotation marks omitted).

                                  15   The party seeking to seal a judicial record bears the burden of “articulat[ing] compelling reasons

                                  16   supported by specific factual findings.” Id. (internal quotation marks omitted). Compelling

                                  17   reasons justifying the sealing of court records generally exist “when such ‘court files might have

                                  18   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                  19   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                  20   (quoting Nixon, 435 U.S. at 598). By contrast, “[t]he mere fact that the production of records may

                                  21   lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not, without

                                  22   more, compel the court to seal its records.” Id. at 1178–79.

                                  23          However, the Ninth Circuit has “carved out an exception” to the presumption of access for

                                  24   materials filed in connection with motions that are not “more than tangentially related to the

                                  25   underlying cause of action.” Ctr. for Auto Safety, 809 F.3d at 1099. Because “the public has less

                                  26   of a need for access” to documents that are “unrelated, or only tangentially related, to the

                                  27                                                     2
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   underlying cause of action,” parties moving to seal such documents need only meet the lower

                                   2   “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure. Kamakana, 447

                                   3   F.3d at 1179. Still, the “good cause” standard requires a “particularized showing” that “specific

                                   4   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                   5   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                   6   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                   7   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                   8   omitted).

                                   9          The Court begins, as it must, with the question of what test to apply to Plaintiff’s motion—

                                  10   "the presumptive ‘compelling reasons’ standard or the ‘good cause’ exception.” Ctr. for Auto

                                  11   Safety, 809 F.3d at 1097.

                                  12          In determining whether the good cause exception covers a particular filing, the Ninth
Northern District of California
 United States District Court




                                  13   Circuit has previously distinguished between “dispositive” and “nondispositive” motions. Ctr. for

                                  14   Auto Safety, 809 F.3d at 1097; see, e.g., In re Midland Nat. Life Ins. Co. Annuity Sales Practices

                                  15   Litig., 686 F.3d 1115, 1119 (9th Cir. 2012) (“This exception is ‘expressly limited to” judicial

                                  16   records filed under seal when attached to a non-dispositive motion.”). Based on this case law,

                                  17   Plaintiff contends that the “good cause” exception applies to the documents at issue in the instant

                                  18   sealing motion, which were filed in connection with a motion to transfer venue. See ECF No. 156

                                  19   at 1 (quoting Kamakana, 447 F.3d at 1180 (“A ‘good cause’ showing under Rule 26(c) will suffice

                                  20   to keep sealed records attached to non-dispositive motions.”)). A motion to transfer venue

                                  21   pursuant to 28 U.S.C. § 1404(a) is indisputably nondispositive.

                                  22          In Center for Auto Safety, however, the Ninth Circuit clarified its doctrine in this area.

                                  23   There, the Ninth Circuit rejected the proposition that the compelling reasons test is limited “to

                                  24   only those cases in which the motion at issue is literally dispositive.” 809 F.3d at 1098. The

                                  25   Ninth Circuit held that the appropriate sealing standard instead turns on whether “the motion at

                                  26   issue is more than tangentially related to the underlying cause of action.” Id. at 1099. As the

                                  27                                                      3
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   Ninth Circuit pointed out, it had crafted the “good cause” standard for “sealed materials attached

                                   2   to a discovery motion unrelated to the merits of a case.” Id. at 1097 (citing Phillips ex rel. Estates

                                   3   of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213–14 (9th Cir. 2002)). Indeed, “the ‘good

                                   4   cause’ language comes from [Federal] Rule [of Civil Procedure] 26(c)(1), which governs the

                                   5   issuance of protective orders in the discovery process.” Id. The Center for Auto Safety court went

                                   6   on to explain that “[a]pplying the good cause standard from Rule 26(c) as an exception for

                                   7   discovery-related motions makes sense” because “‘much of the information that surfaces during

                                   8   pretrial discovery may be unrelated, or only tangentially related, to the underlying cause of

                                   9   action.’” Id. (citing Phillips, 307 F.3d at 1213). Consequently, “the private interests of litigants

                                  10   are ‘the only weights on the scale’” when sealing a discovery-related motion. Id.

                                  11          By contrast, most other litigation in a case “is not literally ‘dispositive,’ but nevertheless

                                  12   involves important issues and information to which our case law demands the public should have
Northern District of California
 United States District Court




                                  13   access.” Id. at 1098. For that reason, said the Ninth Circuit, such nondispositive litigation

                                  14   implicates the “long held interest in ensuring the public’s understanding of the judicial process and

                                  15   of significant public events.” Id. (internal quotation marks omitted). The Ninth Circuit’s opinion

                                  16   relied in part on the First Circuit’s approach, under which “the public has a right of access to

                                  17   ‘materials on which a court relies in determining the litigants’ substantive rights’ which are

                                  18   ‘distinguished from those that relate merely to the judge’s role in management of the trial.’” Id.

                                  19   (quoting United States v. Kravetz, 706 F.3d 47, 54 (1st Cir. 2013). Accordingly, in finding that

                                  20   the compelling reasons standard applies to a motion for a preliminary injunction, the Ninth Circuit

                                  21   emphasized that preliminary injunctions “may certainly affect litigants’ substantive rights” and

                                  22   “invoke important Article III powers.” Id. at 1100.

                                  23          The upshot of the Center for Auto Safety decision is that nondispositive motions that are

                                  24   “more than tangentially related to the underlying cause of action” remain subject to the compelling

                                  25   reasons standard. Id. at 1101; see Intel Corp. v. Tela Innovations, Inc., No. 3:18-CV-02848-

                                  26   WHO, 2018 WL 4501146, at *3 (N.D. Cal. Sept. 18, 2018). Hence, Plaintiff’s argument that the

                                  27                                                      4
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   “good cause” standard applies to the instant sealing motion because it concerns a motion to

                                   2   transfer venue is based on an outdated statement of Ninth Circuit law.

                                   3          The Ninth Circuit has not decided the specific issue presented by the instant motion—

                                   4   namely, whether a motion to transfer venue pursuant to 28 U.S.C. § 1404(a) falls within the “good

                                   5   cause” exception. Based on the principles in Center for Auto Safety, the Court concludes that the

                                   6   motion to transfer venue is more than tangentially related to the underlying cause of action and

                                   7   therefore applies the compelling reasons standard. A motion to transfer venue under 28 U.S.C.

                                   8   § 1404(a) requires the Court to find that “the transferee district has personal jurisdiction over all of

                                   9   the Defendants.” Ponomarenko v. Shapiro, 287 F. Supp. 3d 816, 834 (N.D. Cal. 2018); Hoffman

                                  10   v. Blaski, 363 U.S. 335, 344 (1960). Personal jurisdiction, of course, implicates a litigant’s due

                                  11   process rights. Myers v. Bennett Law Offices, 238 F.3d 1068, 1072 (9th Cir. 2001). Thus,

                                  12   although the motion to transfer turns in part on “convenience of parties and witnesses,” 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1404(a), the motion also “affect[s] [the] litigants substantive rights,” Ctr. for Auto Safety, 809

                                  14   F.3d at 1098.

                                  15          A motion to transfer may also be closely related to the underlying cause of action where, as

                                  16   here, personal jurisdiction is based on specific jurisdiction—i.e., “jurisdiction for a cause of action

                                  17   that arises out of the defendant’s forum-related activities.” Yahoo! Inc. v. La Ligue Contre Le

                                  18   Racisme Et L’Antisemitisme, 433 F.3d 1199, 1205 (9th Cir. 2006). That is because the specific

                                  19   jurisdiction inquiry requires the Court to analyze the underlying cause of action to determine

                                  20   whether it “arises out of the defendant’s forum-related activities.” Id. The instant case involves,

                                  21   inter alia, allegations of anticompetitive behavior under the federal antitrust laws. Specific

                                  22   jurisdiction therefore turns in part on whether Defendants’ “allegedly anticompetitive behavior is

                                  23   targeted at a resident of the forum, or at the forum itself.” In re Cathode Ray Tube (CRT) Antitrust

                                  24   Litig., 27 F. Supp. 3d 1002, 1011 (N.D. Cal. 2014). Hence, unlike “information that surfaces

                                  25   during pretrial discovery” that ultimately proves irrelevant to the suit, see Phillips, 307 F.3d at

                                  26   1213, the materials sought to be sealed here cannot be said to be merely tangential to the

                                  27                                                      5
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   underlying cause of action.

                                   2          For these reasons, the Court holds that the “good cause” exception is inappropriate and that

                                   3   the presumptive compelling reasons standard applies to Plaintiff’s sealing motion.

                                   4          In our district, in addition to meeting the applicable sealing standard, all parties requesting

                                   5   sealing must comply with Civil Local Rule 79–5. That rule requires, inter alia, the moving party

                                   6   to “establish . . . that the document, or portions thereof, are privileged, protectable as a trade secret

                                   7   or otherwise entitled to protection under the law.” Civ. L.R. 79–5(b). In order to do so, Civil

                                   8   Local Rule 79-5(d) requires the submitting party to attach a “declaration establishing that the

                                   9   document sought to be filed under seal, or portions thereof, are sealable,” a proposed order that

                                  10   “lists in table format each document or portion thereof that is sought to be sealed,” and an

                                  11   “unredacted version of the document” that “indicate[s], by highlighting or other clear method, the

                                  12   portions of the document that have been omitted from the redacted version.” The sealing request
Northern District of California
 United States District Court




                                  13   must also “be narrowly tailored to seek sealing only of sealable material.” Civ. L.R. 79–5(b).

                                  14   II.    DISCUSSION
                                  15          The Court now turns to the merits of the sealing motion. Plaintiff seeks to seal portions of

                                  16   five different documents: (1) Plaintiff’s Opposition to the motion to transfer venue (“Opposition”);

                                  17   (2) the Declaration Jennifer Wahnschaff in Support of Plaintiff’s Opposition (“Wahnschaff

                                  18   Declaration”) (ECF No. 157-2); (3) Exhibit 38 to the Declaration of Lai L. Yip in Support of

                                  19   Plaintiff’s Opposition (“Yip Declaration”) (ECF No. 157-7); (4) Exhibit 59 to the Yip Declaration

                                  20   (ECF No. 158-2); and (5) Exhibit 73 to the Yip Declaration (ECF No. 158-1).

                                  21          First, Plaintiff asserts that (1) Plaintiff’s Opposition, (2) the Wahnschaff Declaration, and

                                  22   (5) Exhibit 73 to the Yip Declaration contain “confidential business information,” the public

                                  23   disclosure of which would harm Continental’s and non-party CBRE, Inc.’s business interests.

                                  24   ECF No. 156-1 ¶¶ 3-4. Applying the compelling reasons standard, the Court is satisfied that

                                  25   Plaintiff has justified sealing as to these three documents.

                                  26          The U.S. Supreme Court and the Ninth Circuit have both made clear that compelling

                                  27                                                       6
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   reasons exist to seal court records when the records “might be used . . . ‘as sources of business

                                   2   information that might harm a litigant’s competitive standing.’” Ctr. for Auto Safety, 809 F.3d at

                                   3   1097 (quoting Nixon, 435 U.S. at 598). Such business information includes, but is not limited to,

                                   4   “trade secrets.” Kamakana, 447 F.3d at 1179. The Ninth Circuit has adopted the Restatement’s

                                   5   definition of “trade secret,” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972), which is “any

                                   6   formula, pattern, device or compilation of information which is used in one’s business, and which

                                   7   gives him an opportunity to obtain an advantage over competitors who do not know or use it,”

                                   8   Restatement (First) of Torts § 757, cmt. b. For instance, “pricing terms, royalty rates, and

                                   9   guaranteed minimum payment terms” of patent licensing agreements have been deemed sealable

                                  10   trade secrets. In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).

                                  11          The information to be redacted in Plaintiff’s Opposition and the Wahnschaff Declaration

                                  12   are the number of customers using Plaintiff’s products as well as the names of certain customers.
Northern District of California
 United States District Court




                                  13   Relevant here, courts in our circuit have found sales data and customer identities to be sealable, to

                                  14   the extent that information is kept confidential. See, e.g., Cox v. Roadrunner Intermodal Servs.,

                                  15   LLC, No. 117CV01056DADBAM, 2019 WL 3202922, at *2 (E.D. Cal. July 16, 2019) (“Courts

                                  16   have found it appropriate to redact private financial information of competitive value.”); Johnstech

                                  17   Int’l Corp. v. JF Microtechnology SDN BHD, No. 14-CV-02864-JD, 2016 WL 4091388, at *3

                                  18   (N.D. Cal. Aug. 2, 2016) (granting motion to seal “specific customer names and the percentage of

                                  19   business to those customers”); Stone v. Advance Am., Cash Advance Centers, Inc., No. 08CV1549

                                  20   WQH WMC, 2011 WL 662972, at *1 (S.D. Cal. Feb. 11, 2011) (granting motion to seal “volume

                                  21   and market share” ). The Court agrees that such information could “harm a litigant’s competitive

                                  22   standing,” Nixon, 435 U.S. at 598, by giving competitors private data about the litigant’s

                                  23   performance and business strategy.

                                  24          The Court likewise finds that Exhibit 73 to the Yip Declaration is sealable because it is the

                                  25   proprietary work product of CBRE, Inc. (“CBRE”). ECF No. 156-1 ¶ 4. The exhibit was

                                  26   prepared by CBRE in furtherance of its internal business development. Id. Public disclosure

                                  27                                                     7
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   would give CBRE’s competitors in the real estate industry an unfair advantage. See, e.g., Krieger

                                   2   v. Atheros Commc’ns, Inc., No. 11-CV-00640-LHK, 2011 WL 2550831, at *1 (N.D. Cal. June 25,

                                   3   2011) (sealing a presentation that contained “discussions of business strategy and competitive

                                   4   analyses”); Synchronoss Techs., Inc. v. Dropbox Inc., No. 16-CV-00119-HSG, 2018 WL 6002319,

                                   5   at *1 (N.D. Cal. Nov. 15, 2018) (approving the sealing of information that “prevent[s] competitors

                                   6   from gaining insight into the parties’ business model and strategy”).

                                   7          However, Plaintiff also requests sealing of (3) Exhibit 38 to the Yip Declaration and (4)

                                   8   Exhibit 59 to the Yip Declaration “pursuant to Civil Local Rule 79–5(e).” ECF No. 156-1 ¶¶ 5-6.

                                   9   Civil Local Rule 79–5(e) governs sealing where a party other than the moving party—referred to

                                  10   by the rule as “the Designating Party”—has designated the information to be sealed as

                                  11   confidential. The rule requires the moving party to serve a declaration that “identifies the

                                  12   document or portions thereof which contain the designated confidential material” on the
Northern District of California
 United States District Court




                                  13   Designating Party and file proof of such service with the Court. Civ. L.R. 79–5(e). The

                                  14   Designating Party must then provide the Court with the declaration “establishing that all of the

                                  15   designated material is sealable.” Civ. L.R. 79–5(e)(1); see Civ. L.R. 79–5(d)(1)(A).

                                  16          Here, Plaintiff represents that the Nokia Defendants have designated portions of Exhibit 38

                                  17   to the Yip Declaration as confidential and that non-party BlackBerry has designated portions of

                                  18   Exhibit 59 to the Yip Declaration as confidential. ECF No. 156-1 ¶¶ 5-6. Plaintiff served the

                                  19   instant administrative motion on the Nokia Defendants on August 28, 2019, as required by Civil

                                  20   Local Rule 79–5(e). ECF No. 160. Plaintiff also served the instant administrative motion on non-

                                  21   party BlackBerry on September 5, 2019. ECF No. 170. The Nokia Defendants and BlackBerry

                                  22   subsequently failed to file declarations in support of sealing. Because those parties have not

                                  23   complied with Civil Local Rule 79–5(e)(1), the Court DENIES without prejudice Plaintiff’s

                                  24   administrative motion as to Exhibits 38 and 59 to the Yip Declaration.

                                  25          Thus, the Court rules on the instant motions as follows:

                                  26
                                  27                                                     8
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                               Document                      Page/Line                             Ruling
                                   1
                                        Opposition                  Page 2, line 2                 GRANTED.
                                   2    Opposition                  Page 3, line 6                 GRANTED.
                                        Opposition                  Page 3, lines 13-14            GRANTED.
                                   3
                                        Opposition                  Page 3, line 15                GRANTED.
                                   4    Opposition                  Page 25, line 6                GRANTED.
                                        Exhibit 38 to the Yip       Entire document                DENIED without prejudice.
                                   5    Declaration
                                        Exhibit 59 to the Yip       Entire document                DENIED without prejudice.
                                   6    Declaration
                                   7    Exhibit 73 to the Yip       Entire document                GRANTED.
                                        Declaration
                                   8    Wahnschaff Declaration      Page 1, lines 18-19            GRANTED.
                                        Wahnschaff Declaration      Page 1, lines 25-26            GRANTED.
                                   9    Wahnschaff Declaration      Page 1, lines 27-28            GRANTED.
                                  10          The Court orders Plaintiff to meet and confer with the Nokia Defendants to determine
                                  11   whether and to what extent the Nokia Defendants want Exhibit 38 to the Yip Declaration to be
                                  12   sealed. Plaintiff shall also meet and confer with BlackBerry to determine whether and to what
Northern District of California
 United States District Court




                                  13   extent the BlackBerry wants Exhibit 59 to the Yip Declaration to be sealed. If sealing will be
                                  14   requested, Plaintiff shall file a joint renewed administrative motion to seal by December 11, 2019.
                                  15   That motion must include declarations from the Nokia Defendants and BlackBerry, consistent
                                  16   with this order and Civil Local Rule 79-5(e).
                                  17   IT IS SO ORDERED.
                                  18
                                  19   Dated: December 5, 2019
                                  20                                                   ______________________________________
                                  21                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                      9
                                  28   Case No. 19-cv-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
